885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Plaintiff--Appellant,v.Billie POSTEL, (R.N.), J.E. Osborne, Steve Cummings, CliftonDavenport, Doctor, Jay M. Barrington, H.L. Jackson, MaryWittpenn, Fran Minshaw, Billy Lloyd, L.C. Snead, J.C.Harris, Jr., Joseph L. Hamilton, Earl D. Beshears, Aaron J.Johnson, Attorney General of North Carolina, Jacob L.Safron, Sylvia Thibaut, each in their official and orindividual/personal capacities, Defendants--Appellees.
No. 89-7118.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1989.Decided Sept. 14, 1989.

Edward A. Ganey, Jr., appellant pro se.
Before WIDENER, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Edward Ganey appeals the dismissal of his 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  We find that the district court complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in declining to lower the fee.  Pursuant to 28 U.S.C. Sec. 2106, however, we modify the district court's judgment to reflect that the action is dismissed without prejudice.  Ganey may refile his complaint upon payment of any new fee imposed.


2
Accordingly, the judgment of the district court is affirmed as modified.*   We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 We grant Ganey's motion to supplement the record on appeal and have reviewed the submitted materials.  Judges Widener and Wilkinson declined to recuse themselves from hearing this appeal.  They have no information concerning the appeal not gathered from the record and have taken no position with respect to the appeal except in the course of their official duties